Citation Nr: 1451155	
Decision Date: 11/18/14    Archive Date: 11/26/14

DOCKET NO.  11-27 365	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Wichita, Kansas


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for bilateral hearing loss.

2.  Entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

The Veteran is represented by:  The American Legion


ATTORNEY FOR THE BOARD

Sean G. Pflugner, Counsel




ORDER

The following correction is made in a decision issued by the Board of Veterans' Appeals in this case on April 4, 2012:

On line 9, page 10, "the determination of the initial rating for chondromalacia, left knee," is corrected to read "the determination of a rating in excess of 20 percent for bilateral hearing loss."



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

